          Case 4:20-cr-00258-KGB Document 25 Filed 06/29/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                    Case No. 4:20-cr-00258-KGB-1

MARCUS DEWAYNE WALTON                                                               DEFENDANT

                                      ORDER OF DETENTION

       Defendant appeared today with counsel for a bond hearing. The Government sought

detention. Defendant requested that he be released to his mother, April Daniels, who would also

serve as his third-party custodian.

       The Court is concerned with Defendant’s frequent criminal history, including new offenses

committed while out on parole, instances of domestic violence, and absconding from his parole.

       After testimony and argument, the Court finds by clear and convincing evidence that no

conditions of release will reasonably assure the safety of the community or Defendant’s

appearance in court. Therefore, the Court denies Defendant’s Motion for Bond (Doc. 19) and

orders him detained pending his trial.

       While detained, the Defendant must be afforded a reasonable opportunity to consult

privately with defense counsel in person, by telephone, and by video conferencing, if feasible.

Further, on order of the United States Court or on request of an attorney for the Government, the

person in charge of the corrections facility must deliver the Defendant to the United States Marshal

for a court appearance.
  Case 4:20-cr-00258-KGB Document 25 Filed 06/29/21 Page 2 of 2




IT IS SO ORDERED this 29th day of June, 2021.




                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
